     Case 3:20-cv-00207-MMD-CLB Document 25 Filed 10/14/20 Page 1 of 1



1
2                              UNITED STATES DISTRICT COURT
3                                       DISTRICT OF NEVADA
4
5     HEATH FULKERSON,                                    Case No. 3:20-CV-00207-MMD-CLB
6                                            Plaintiff,   ORDER
7            v.
8     COSTCO WHOLESALE CORPORATION,
9                                        Defendant.
10
11          Plaintiff filed a motion for an unspecified extension of time to answer discovery
12   propounded by defendant (ECF No. 23). Defendant filed an opposition (ECF No. 24). No
13   reply was filed.
14          Plaintiff’s motion does not comport with the Local Rules in general, and more
15   specifically LR IA 6-1 (extensions of time) and LR 26-3 (discovery extensions). Most
16   importantly, Plaintiff fails to include a certification pursuant to LR 26-6(c) which requires
17
     that he certify that he attempted to meet and confer with defense counsel in an effort to
18
     resolve this issue without court involvement. However, because Plaintiff is appearing pro
19
     se, the court will provide Plaintiff some leniency with this particular request. In the future,
20
     however, Plaintiff’s requests must comport with the rules and requirements of the court
21
     regardless of his pro se status.
22
            Therefore, Plaintiff’s motion for an extension of time (ECF No. 23) is GRANTED.
23
     Plaintiff shall respond to defendant’s discovery requests no later than October 30, 2020.
24
     IT IS SO ORDERED.
25
            October 14, 2020
     DATED: ______________________
26
27
                                                 ___________________________________
28                                               UNITED STATES MAGISTRATE JUDGE
